July 23, 2010 EDGAR United States Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Form N-CSR John Hancock Bond Trust (the Registrant) on behalf of: John Hancock Government Income Fund John Hancock High Yield Fund John Hancock Investment Grade Bond Fund File Nos. 2-66906; 811-3006 Ladies and Gentlemen: Enclosed herewith for filing pursuant to the Investment Company Act of 1940 and the Securities Exchange Act of 1934 is the Registrants Form N-CSR filing for the period ending May 31, 2010. If you have any questions or comments regarding this filing, please contact the undersigned at (617) 663-4490. Sincerely, /s/ Michael J. Leary Michael J. Leary Treasurer
